MEMORANDUM DECISION                                                      FILED
                                                                    Oct 31 2017, 9:28 am

Pursuant to Ind. Appellate Rule 65(D), this                              CLERK
Memorandum Decision shall not be regarded as                         Indiana Supreme Court
                                                                        Court of Appeals
precedent or cited before any court except for the                        and Tax Court

purpose of establishing the defense of res judicata,
collateral estoppel, or the law of the case.



ATTORNEY FOR APPELLANT                                    ATTORNEYS FOR APPELLEE
Darren Bedwell                                            Curtis T. Hill, Jr.
Indianapolis, Indiana                                     Attorney General of Indiana
                                                          Angela Sanchez
                                                          Deputy Attorney General
                                                          Indianapolis, Indiana



                                             IN THE
    COURT OF APPEALS OF INDIANA

Brian Carpenter,                                         October 31, 2017

Appellant-Defendant,                                     Court of Appeals Cause No.
                                                         28A01-1706-CR-1381
        v.                                               Appeal from the Greene Superior
                                                         Court
State of Indiana,                                        The Honorable Dena A. Martin,
                                                         Judge
Appellee-Plaintiff.
                                                         Trial Court Cause No. 28D01-1612-
                                                         F6-224




Riley, Judge.




Court of Appeals of Indiana | Memorandum Decision 28A01-1706-CR-1381 | October 31, 2017      Page 1 of 7
                                STATEMENT OF THE CASE
[1]   Appellant-Defendant, Brian Carpenter (Carpenter), appeals his two-year

      sentence after he pled guilty to criminal confinement, a Level 6 felony, Ind.

      Code § 35-42-3-3(a).


[2]   We affirm.


                                                    ISSUE
[3]   Carpenter presents a single issue on appeal, which we restate as: Whether

      Carpenter’s sentence is inappropriate in light of the nature of the offense and his

      character.


                      FACTS AND PROCEDURAL HISTORY
[4]   On November 10, 2016, Carpenter battered his wife, Connie Carpenter

      (Connie), in a parking lot. Carpenter was arrested and the next day, under

      Cause Number 28D01-1611-CM-000448 (CM-48), the State filed an

      Information, charging Carpenter with domestic battery, a Class A

      misdemeanor. On December 14, 2016, Carpenter was released from the Green

      County Jail, and a no-contact order was issued prohibiting Carpenter from

      having any contact with Connie. That same evening, Carpenter went to

      Connie’s apartment located in Green County, Indiana. Carpenter entered

      Connie’s residence without her consent and informed her that the no-contact

      order had been dropped. Carpenter then held Connie down, and would not

      allow her to leave her apartment. Carpenter also pushed Connie onto a bed,

      and raised his fist as if he was going to hit her. He additionally pulled Connie’s
      Court of Appeals of Indiana | Memorandum Decision 28A01-1706-CR-1381 | October 31, 2017   Page 2 of 7
      hair and forcefully grabbed her left arm, leaving a bruise on the bicep area. At

      approximately 12:30 a.m. on December 15, 2016, Officer James Harrington

      (Officer Harrington) of the Worthington Police Department was dispatched to

      Connie’s apartment. By that time, Connie had escaped, but Carpenter was still

      inside the apartment. When Officer Harrington entered Connie’s apartment, he

      found Carpenter lying on a bed. Officer Harrington was forced to use his taser

      on Carpenter because Carpenter refused to be handcuffed. Because Carpenter

      refused to walk out of the residence, Officer Harrington had to drag him out.

      During the arrest, Officer Harrington noticed that Carpenter had a strong odor

      of alcohol emanating from his mouth. In addition, he noticed that Carpenter

      had glassy and bloodshot eyes, and had urinated on himself. While outside,

      Officer Harrington searched Carpenter’s pants pockets and found a Ziploc bag

      containing several legend drug pills.


[5]   On December 16, 2016, under Cause Number 28D01-1612-F6-000224 (F6-224)

      the State filed an Information, charging Carpenter with Count I, residential

      entry, a Level 6 felony, I.C.§ 35-43-2-1.5; Count II, criminal confinement, a

      Level 6 felony, I.C.§ 35-42-3-3(a); Count III, invasion of privacy, a Class A

      misdemeanor, I.C.§ 35-46-15.1(1); Count IV, domestic battery, a Class A

      misdemeanor, I.C.§ 35-42-2-1.3(a)(1); Count V, unlawful possession or use of

      legend drug, a Level 6 felony, I.C. § 16-42-19-13; and Count VI, refusal to aid

      an officer, a Class B misdemeanor, I.C. § 35-44-1-3-3. On April 25, 2017,

      pursuant to a plea agreement under Cause Number F6-224, Carpenter agreed to

      plead guilty to Level 6 felony criminal confinement, and the State agreed to


      Court of Appeals of Indiana | Memorandum Decision 28A01-1706-CR-1381 | October 31, 2017   Page 3 of 7
      dismiss all other Counts. On May 25, 2017, after a factual basis was

      established, the trial court accepted Carpenter’s plea. That same day, the trial

      court conducted a sentencing hearing. At the close of the evidence, the trial

      court sentenced Carpenter to two years, with 161 days of credit time served, in

      the Green County Jail.


[6]   Carpenter now appeals. Additional facts will be provided as necessary.


                              DISCUSSION AND DECISION
[7]   Carpenter claims that his two-year sentence is inappropriate in light of the

      nature of the offense and his character. Indiana Appellate Rule 7(B) empowers

      us to independently review and revise sentences authorized by statute if, after

      due consideration, we find the trial court’s decision inappropriate in light of the

      nature of the offense and the character of the offender. Reid v. State, 876 N.E.2d
1114, 1116 (Ind. 2007). The “nature of offense” compares the defendant’s

      actions with the required showing to sustain a conviction under the charged

      offense, while the “character of the offender” permits a broader consideration of

      the defendant’s character. Cardwell v. State, 895 N.E.2d 1219, 1224 (Ind. 2008);

      Douglas v. State, 878 N.E.2d 873, 881 (Ind. Ct. App. 2007). An appellant bears

      the burden of showing that both prongs of the inquiry favor a revision of his

      sentence. Childress v. State, 848 N.E.2d 1073, 1080 (Ind. 2006). Whether we

      regard a sentence as appropriate at the end of the day turns on our sense of the

      culpability of the defendant, the severity of the crime, the damage done to

      others, and a myriad of other considerations that come to light in a given case.


      Court of Appeals of Indiana | Memorandum Decision 28A01-1706-CR-1381 | October 31, 2017   Page 4 of 7
      Cardwell, 895 N.E.2d at 1224. Our court focuses on “the length of the aggregate

      sentence and how it is to be served.” Id.


[8]   The advisory sentence is the starting point the legislature has selected as an

      appropriate sentence for the crime committed. Abbott v. State, 961 N.E.2d 1016,

      1019 (Ind. 2012). For his Level 6 felony criminal confinement, Carpenter faced

      a sentencing range of six months to two and one-half years, with the advisory

      sentence being one year. I.C. § 35-50-2-7(b). Here, the trial court imposed a

      two-year sentence.


[9]   The nature of the offense is found in the details and circumstances of the

      commission of the offense and the defendant’s participation. Croy v. State, 953
N.E.2d 660, 664 (Ind. Ct. App. 2011). Carpenter argues that his offense against

      his wife is not one of the most egregious. Carpenter additionally downplays the

      seriousness of his offense by stating that Connie did not seek “medical

      treatment after the accident, although the probable cause affidavit indicates

      police photographed a bruise on her arm.” (Appellant’s Br. p. 10). The

      circumstances of the offense are: Within a day after Carpenter was released

      from the Green County Jail for the battery offense against Connie, he went to

      Connie’s apartment, which was a violation of his no-contact order. While

      heavily intoxicated, Carpenter entered Connie’s residence without her consent,

      and once inside, he pulled her hair, forcefully grabbed her left arm, and pushed

      her down on a bed which prevented her from leaving. Furthermore, after

      Connie was able to escape, Carpenter remained inside Connie’s residence until



      Court of Appeals of Indiana | Memorandum Decision 28A01-1706-CR-1381 | October 31, 2017   Page 5 of 7
       the police arrived and forced him out. We are not persuaded that the nature of

       Carpenter’s offense warrants a reduction in the imposed sentence.


[10]   When considering the character of the offender, one relevant fact is the

       defendant’s criminal history. Rutherford v. State, 866 N.E.2d 867, 874 (Ind. Ct.

       App. 2007). The significance of a criminal history in assessing a defendant’s

       character varies based on the gravity, nature, and number of prior offenses in

       relation to the current offense. Id. While a record of arrests may not be used as

       evidence of criminal history, it can be “relevant to the trial court’s assessment of

       the defendant’s character in terms of the risk that he will commit another

       crime.” Cotto v. State, 829 N.E.2d 520, 526 (Ind. 2005). Carpenter’s criminal

       convictions and record of arrests includes public intoxication, illegal possession

       of alcoholic beverage, operating a vehicle while intoxicated (multiple), battery

       resulting in bodily injury (multiple), obstruction of justice, criminal trespass

       (multiple), and domestic battery. We note that almost all of Carpenter’s past

       offenses, with the exception of a battery conviction, are alcohol related. While

       committing the instant offense, Carpenter became intoxicated, then went to

       Connie’s apartment, and proceeded to confine her and batter her. Carpenter

       did this despite there being a no-contact order between him and Connie.


[11]   At his sentencing hearing, Carpenter offered the trial court, and he again offers

       us, information regarding his failing health. Specifically, Carpenter stated that

       (1) in the past year, he had suffered a heart attack; (2) shortly before he was

       arrested for the instant offense, he had a “backside” surgery “which did not go

       well”; (3) he had lost “10 or 12 pounds” of weight before his guilty plea and

       Court of Appeals of Indiana | Memorandum Decision 28A01-1706-CR-1381 | October 31, 2017   Page 6 of 7
       sentencing hearing; and (4) the doctor at the Green County Jail would not offer

       him adequate medical treatment for his health problems. (Appellant’s Br. p.

       11). We are unpersuaded by Carpenter’s request to have his sentence reduced

       because of his failing health. There is no evidence in the record that supports a

       notion that his heath issues prevented him from leading a law-abiding life.

       Finally, Carpenter argues that he took responsibility when he pleaded guilty to

       the offense of criminal confinement. However, Carpenter received a substantial

       benefit by pleading guilty. In exchange for Carpenter’s plea of guilty, the State

       dismissed two other felony charges and three misdemeanor charges.

       Carpenter’s criminal history and prior stints in jail have not deterred him from

       breaking the law. For all of the above reasons, Carpenter has failed to meet his

       burden in persuading us that his sentence is inappropriate in light of his

       character.


                                             CONCLUSION
[12]   In sum, we conclude that Carpenter’s sentence is appropriate in light of the

       nature of the offense and his character.


[13]   Affirmed.


[14]   Robb, J. and Pyle, J. concur




       Court of Appeals of Indiana | Memorandum Decision 28A01-1706-CR-1381 | October 31, 2017   Page 7 of 7